+Order entered March 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00214-CV

                   IN THE INTEREST OF S.M.R. AND A.L.R., Children

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53095-2010

                                           ORDER
        Before the Court is appellant’s March 9, 2015 unopposed motion to transfer appeal.

Pursuant to the procedure set forth in Miles v. Ford Motor Co., 914 S.W.2d 135, 137 n.2 (Tex.

1995) (per curiam), the Court is referring the motion to transfer the appeal to the Texas Supreme

Court. Because appellant is an employee of the Court, the Fifth District Court of Appeals does

not object to the transfer of the case. We ABATE this appeal pending disposition of the motion

to transfer.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE